           Case 1:21-cv-00399-LGS Document 19 Filed 04/06/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 SAVEENE CORP.,                                               :
                                              Plaintiff,      :
                                                              :    21 Civ. 399 (LGS)
                            -against-                         :
                                                              :        ORDER
 ERNEST REMO et al.,                                          :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for April 8, 2021, at

11:00 a.m. (Dkt. No. 4).

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on April 1, 2021.

        WHEREAS, the parties failed to file the joint letter or proposed case management plan,

and the Order, dated April 2, 2021, directed the parties to file these materials by April 5, 2021.

        WHEREAS, the parties have not filed the joint letter or proposed case management plan

It is hereby

        ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than noon on

April 7, 2021. If Defendants refuse to cooperate in the preparation of these documents, Plaintiff

shall prepare and file them. If Plaintiff is not in communication with Defendants, as soon as

possible and no later than noon on April 7, 2021, Plaintiff shall file a letter (i) summarizing its

efforts to contact Defendants and (ii) requesting adjournment of the initial pretrial conference.

Failure to comply with Court-ordered deadlines may result in sanctions or prejudice.

Dated: April 6, 2021
       New York, New York
